Citation Nr: 1712619	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  15-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep apnea.  

2.  Entitlement to service connection for joint pain, to include arthritis.




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel









INTRODUCTION

The Veteran had active service from May 1978 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In this decision, the RO denied the Veteran's petition to reopen his claim for service connection for sleep apnea, and further denied his claim for service connection for joint pain, to include arthritis.  The Veteran filed a notice of disagreement (NOD) with this decision in October 2013, and perfected a timely appeal of this decision in July 2015.  In his July 2015 substantive appeal, the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ).  

The issues of kidney cancer and memory loss to include as secondary to contaminated water at Camp Lejeune have been raised by the record in the February 2017 Application for Disability Compensation and related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).




FINDING OF FACT

In April 2017, the Board was notified that the Veteran had died in March 2017.  






CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Information received by the Board reflects that the Veteran passed away on March 5, 2017.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


